Citation Nr: 1534664	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-22 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for squamous cell carcinoma of the head and neck (left tonsillary area) claimed as a result of herbicide exposure.

2. Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to February 1972, and had service in the Republic of Vietnam from December 5, 1969, to October 5, 1970. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the RO. This appeal also comes to the Board on appeal from a December 2013 rating decision issued by the RO.

The Board previously remanded this issue in June 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the VBMS paperless claims processing system.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to certain herbicide agents during his period of service.

2. Squamous cell carcinoma of the head and neck (left tonsillary area) is related to active service, to include as result of exposure to herbicide agents therein.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the head and neck (left tonsillary area) are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim for service connection for squamous cell carcinoma of the head and neck (left tonsillary area), the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). As noted, malignant tumors are a chronic disease. 38 U.S.C.A. § 1101. 

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends that he developed squamous cell carcinoma of the head and neck (left tonsillary area) due to exposure to Agent Orange during his service. 
Personnel records establish that the Veteran served in the Republic of Vietnam from December 1969 to October 1970. Accordingly, he is presumed to have been exposed to certain herbicide agents during his period of service.

A July 2008 VA oncology/hematology treatment note documents a diagnosis of squamous cell carcinoma of the head and neck involving the left tonsillary area. A January 2009 VA ENT treatment note documents a diagnosis of stage IVA oropharyngeal cancer.

An August 2014 report of VA examination reflects the physician's opinion that the Veteran's squamous cell carcinoma of the head and neck involving the left tonsillary area was less likely than not incurred in or caused by in-service injury, event or illness. The physician explained that the Veteran's squamous cell carcinoma involved the left tonsillar fossa, extending through the base of the tongue and the lateral pharyngeal wall to the level of the epiglottis. Thus, his cancer did not involve the respiratory tract as defined by the VA (lung, bronchus, larynx, or trachea). Additionally, the physician concluded that cysts and boils of the skin were not related to the subsequent development of squamous cell carcinoma. Accordingly, any cyst or boil of the left lower jaw which was treated with "lancing" or removal was unrelated to the subsequent malignancy which coincidentally occurred in a contiguous area.

In a statement received in September 2014, a private physician reported that since the effects of Agent Orange and the mechanism of tumor formation is more of an enhancement rather than a direct alteration of the DNA, he concluded that the Veteran's cancer was more likely than not due to Agent Orange exposure during military service. 

In a February 2015 statement, the private physician acknowledged the difficulties in linking Agent Orange/herbicide exposure to specific cancer syndromes and other health problems. However, in light of the close proximity of the anatomic boundaries between the oral pharynx and larynx, and upon review of the Veteran's medical history and the medical literature, the physician concluded that it was as likely as not that Agent Orange exposure contributed to the development of the Veteran's cancer.

In an April 2015 statement the private physician concluded, upon review of the Veteran's medical history and medical literature, that while it could not be definitively stated that Agent Orange exposure caused the Veteran's cancer, it was as likely as not that Agent Orange exposure contributed to the development of the Veteran's cancer.

In this case, the Board finds that service connection for squamous cell carcinoma of the head and neck (left tonsillary area) is warranted. Though VA has determined there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003), a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The Board is aware that in the August 2014 report of VA examination, the physician opined that the Veteran's squamous cell carcinoma of the head and neck involving the left tonsillary area was less likely than not incurred in or caused by in-service injury, event or illness. To that end, the physician explained that the Veteran's squamous cell carcinoma involved the left tonsillar fossa, extending through the base of the tongue and the lateral pharyngeal wall to the level of the epiglottis and did not involve the respiratory tract as defined by the VA (lung, bronchus, larynx, or trachea). Additionally, the physician noted that any cyst or boil of the left lower jaw which was treated with "lancing" or removal was unrelated to the subsequent malignancy which coincidentally occurred in a contiguous area.

However, the Board notes that in the equally competent treatment records dated in September 2014, February 2015 and April 2015, the private physicians conclude, based on review of the Veteran's medical history and the medical literature, that it was more likely than not or at least as likely as not that Agent Orange exposure contributed to the development of the Veteran's squamous cell carcinoma of the head and neck (left tonsillary area).

Thus, the Board finds that the evidence is essentially in equipoise in showing the Veteran's current squamous cell carcinoma of the head and neck (left tonsillary area) onset due to Agent Orange/herbicide exposure in service.  In such cases, reasonable doubt is resolved in the appellant's favor. In resolving all reasonable doubt in the Veteran's favor, service connection for squamous cell carcinoma of the head and neck (left tonsillary area) is warranted. 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for squamous cell carcinoma of the head and neck (left tonsillary area) claimed as a result of herbicide exposure is granted.


REMAND

With regard to the Veteran's claim of entitlement to a TDIU, in September 2014, the Veteran submitted correspondence expressing disagreement with the December 2013 rating decision that denied the claim. To date, however, the RO has not issued a statement of the case (SOC) regarding this particular issue in response to the Veteran's notice of disagreement (NOD). Therefore, remand is necessary to cure this defect. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999). The RO should return the claims file to the Board with respect to this particular issue only if the Veteran perfects her appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a SOC addressing the issue of entitlement to service connection for a TDIU. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


